Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang. US 9745314 and Laberge, US 9993472
Wang teaches the active ingredients compounds of structural formula (I) defined for the instantly clamed method. Compare for example, Wang claim 22 first listed compound with compound of instant dependent claim 7 (2nd compound).  Wang teaches that compounds of structural formula (I) are useful for the treatment, 
Dysregulation of apoptosis is aberration in the ability of a cell to undergo cell death via apoptosis and that dysregulation of apoptosis is associated with or induced by osteoarthritis.  Wang Column 9, lines 46-60.  
Compounds of structural formula (I) are inhibitors of MDM2 and MDM2-related proteins. Wang Column 2, lines 20-21.
Therefore Wang, at the minimum suggests, the use of instant active ingredients for the treatment of osteoarthritis.  

Laberge teach method for treating an osteoarthritic joint in a subject, comprising administering to the joint a pharmaceutical composition that contains a senolytic agent the senolytic agent is a means for inhibiting MDM2, wherein the means for inhibiting MDM2 is selected from MI-63, MI-126, MI-122, MI-142, MI-147, MI-219, MI-220, MI-221, MI-773.  Laberge Column 135, Claims 1 and 3. The invariable structural moiety common to all these MI compounds is highlighted in the following formula of MI-773

    PNG
    media_image1.png
    218
    366
    media_image1.png
    Greyscale

not have impact on the MDM2 activity.  Therefore the MDM2 activity resides in the invariable structural core template. 

The above invariable structural moiety is also the invariable structural moiety of the instantly recited active ingredient.  
Therefore, even though Laberge does not teach the instantly claimed substituents, it is reasonable to expect that the instantly claimed compounds would have, inherently, MDM2 activity.
Limitation of instant claims 2-8 relate to substituents already taught by Wang.  
Limitation of claim 9 (routes of administration) and claims 10-12 (choosing specific form of osteoarthritis) are within the purview of one of skill in the art.  https://my.clevelandclinic.org/health/diseases/5599-osteoarthritis
With the combination of the teaching of Wang and Laberge, it would be obvious for a person skilled in the art to use the inhibitors of Wang (i.e., the instant active ingredients) to treat osteoarthritis.  
As such there is nothing unobvious in the instant claims.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

  Applicant is encouraged to provide data or citations for preventing osteoarthritis with reversible succinate dehydrogenase inhibitors.  The claims rejected are drawn to clinical use of medicine and are therefore physiological in nature.  The state of the art is that no general procedure is art-recognized for determining which patients generally will become afflicted with the disease before the fact. ((See https://acrabstracts.org/abstract/safety-tolerability-pharmacokinetics-and-clinical-outcomes-following-single-dose-ia-administration-of-ubx0101-a-senolytic-mdm2-p53-interaction-inhibitor-in-patients-with-knee-oa/Post-filing date Meeting: 2019 ACR/ARP Annual Meeting, ABSTRACT NUMBER: L05 in this regard for data on UBX0101 (MDM2 inhibitor)). Under such circumstances, it is proper for the PTO to require evidence that such an unprecedented feat has actually been accomplished, In re Ferens, 163 USPQ 609.  No such evidence has been presented in this case.  

Suggestion: Amend claim 1 to remove the terms ‘or preventing’ 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625